Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 12(b) CONSENT OF DECHERT LLP April 26, 2010 College Retirement Equities Fund 730 Third Avenue New York, NY 10017-3206 Re: College Retirement Equities Fund Post-Effective Amendment No. 44 to Registration Statement on Form N-3 (File Nos. 33-00480 and File No. 811-04415) Dear Ladies and Gentlemen: We hereby consent to the use of our name under the caption Legal Matters in the Statement of Additional Information filed as a part of Post-Effective Amendment No. 44 to CREFs Registration Statement, unless and until we revoke such consent. In giving such consent, however, we do not admit that we are within the category of persons whose consent is required by Section 7 of the Securities Act of 1933, as amended, and the rules and regulations thereunder. Very truly yours, /s/ Dechert LLP
